Citation Nr: 1605016	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-33 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral elbow disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1976 and from July 1976 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's request to reopen previously denied claims of service connection for a bilateral elbow disability and for a left knee disability.  The Veteran disagreed with this decision in January 2008.  He perfected a timely appeal in November 2008.

This matter also is on appeal from a May 2008 rating decision in which the RO granted, in pertinent part, the Veteran's claim of service connection for left ear hearing loss, assigning a zero percent (non-compensable) rating effective January 23, 2008, and denied a claim of service connection for right ear hearing loss.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in April 2009.

This matter finally is on appeal from a September 2009 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for obstructive sleep apnea.  The Veteran disagreed with this decision later in September 2009.  He perfected a timely appeal in December 2010.

A Travel Board hearing was held at the RO in June 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In December 2010, the Board remanded, in pertinent part, the Veteran's claims of service connection for right ear hearing loss, an initial compensable rating for left hearing loss, and the issues of whether new and material evidence had been received to reopen the previously denied claims of service connection for a bilateral elbow disability and for a left knee disability to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  (The Board notes parenthetically that, because the Veteran had not perfected a timely appeal on his service connection claim for obstructive sleep apnea, that issue was not addressed in the December 2010 remand.)  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for updated VA examinations.  These records subsequently were associated with the claims file and the requested examinations occurred in 2011 and in 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a December 2012 rating decision, the RO granted service connection for right ear hearing loss, assigning a zero percent rating effective July 21, 2009.  The RO noted in this decision that, because a higher initial rating claim for left ear hearing loss already was on appeal, that issue would be combined with the grant of service connection for right hearing loss and recharacterized as entitlement to an initial compensable rating for bilateral hearing loss.  Accordingly, this issue is characterized as stated on the title page of this decision.

The Board observes that, in a January 1994 rating decision, the RO denied the Veteran's claims of service connection for a bilateral elbow disability and for a left knee disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 1994 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a bilateral elbow disability and for a left knee disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board next observes that, in an August 2015 rating decision, the RO granted claims of service connection for radiculopathy of the right upper extremity (previously claimed as a right shoulder disability), assigning a 20 percent rating effective April 20, 2015, and for degenerative joint disease of the cervical spine with intervertebral disc syndrome and spinal stenosis, assigning a 10 percent rating effective April 20, 2015.  As the time period for initiating an appeal of this decision has not yet expired, these issues are not before the Board.  See 38 C.F.R. § 20.302 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a compensable disability rating for right foot Achilles tendonitis, entitlement to service connection for bursitis of the right foot, including as due to service-connected right foot Achilles tendonitis, entitlement to a compensable disability rating for status-post nasal septoplasty and rhinoplasty, entitlement to service connection for hemorrhoids, including as due to a service-connected gastric ulcer, entitlement to a disability rating greater than 10 percent for degenerative joint disease of the left shoulder, entitlement to service connection for a lumbosacral spine disability, and entitlement to service connection for right arm numbness, including as due to a service-connected cervical spine disability have been raised by the record in a September 2015 VA Form 21-526EZ but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As is explained below in greater detail, new and material evidence has been received sufficient to reopen the previously denied service connection claims for a bilateral elbow disability and for a left knee disability.  The issues of entitlement to service connection for a bilateral elbow disability, a left knee disability, and for obstructive sleep apnea, and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision dated on January 12, 1994, the RO denied, in pertinent part, the Veteran's claims of service connection for a bilateral elbow disability (which was characterized as an elbow condition) and for a left knee disability (which was characterized as a knee condition); this decision was not appealed and became final.

2.  The evidence received since the January 1994 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a bilateral elbow disability and for a left knee disability because it shows that he experiences current bilateral elbow disability and left knee disability which may be attributable to active service.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision, which denied the Veteran's claims of service connection for a bilateral elbow disability and for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  Evidence received since the January 1994 RO decision in support of the claims of service connection for a bilateral elbow disability and for a left knee disability is new and material; thus, these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the Veteran's request to reopen the claims of service connection for a bilateral elbow disability and for a left knee disability, which is not prejudicial to him, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


New and Material Evidence Claims

The Veteran contends that new and material evidence has been received sufficient to reopen the previously denied claims of service connection for a bilateral elbow disability and for a left knee disability.  He essentially contends that the newly received evidence shows that he experiences current bilateral elbow and left knee disabilities which are attributable to active service.  

Laws and Regulations

In January 1994, the AOJ denied, in pertinent part, the Veteran's claims of service connection for a bilateral elbow disability (which was characterized as an elbow condition) and for a left knee disability (which was characterized as a knee condition).  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the January 1994 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 1994 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for a bilateral elbow disability and for a left knee disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for a bilateral elbow disability and for a left knee disability on a VA Form 21-4138 which was date stamped as received by the AOJ on November 16, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for a bilateral elbow disability and for a left knee disability, the evidence before VA at the time of the prior final AOJ decision in January 1994 consisted of the Veteran's service treatment records and a VA general medical examination report dated in October 1993.  The AOJ stated that a review of both the Veteran's service treatment records and October 1993 VA examination showed no current bilateral elbow or left knee disabilities.  Thus, the claims were denied.

The newly received evidence includes additional VA treatment records and examination reports, the Veteran's lay statements, and his June 2010 Board hearing testimony.  All of this newly received evidence is to the effect that the Veteran currently experiences bilateral elbow and left knee disabilities which are related to active service.  For example, following VA joints examination in February 2011, the Veteran was diagnosed as having, among other things, bilateral elbow medial and lateral epicondylitis, mild degenerative joint disease of the left elbow, left knee lateral meniscal tear, and degenerative joint disease of the medial meniscus of the left knee.  

The Board notes that the evidence which was of record at the time of the prior final RO decision in January 1994 did not indicate that the Veteran experienced bilateral elbow disability or left knee disability which could be attributed to active service.  The newly received evidence suggests that the Veteran experiences both of these disabilities and they may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See also Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 1994 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for a bilateral elbow disability and for a left knee disability and raises a reasonable possibility of substantiating these claims.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for a bilateral elbow disability and for a left knee disability are reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a bilateral elbow disability is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he incurred a bilateral elbow disability and a left knee disability during active service; as noted above, the Board has reopened both of these previously denied service connection claims.  He also contends that he incurred obstructive sleep apnea during active service.  He finally contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's reopened service connection claims for a bilateral elbow disability and for a left knee disability, the Board notes that, although the VA examination report dated in February 2011 was sufficient to reopen the previously denied claims because it was presumed credible for the limited purpose of reopening these claims, it is insufficient to adjudicate the reopened claims on the merits.  Following the VA examination in February 2011, the VA clinician who conducted this examination subsequently provided an opinion dated in August 2012 concerning the contended etiological relationship between the Veteran's current bilateral elbow and left knee disabilities and active service.  This clinician opined in August 2012 that it was less likely than not that these disabilities were related to active service.  The rationale for this opinion was that there were no service treatment records showing a bilateral elbow disability or left knee disability.  The rationale also was that there was no diagnosis of a bilateral elbow disability or left knee disability on VA examination in 1993.  The rationale further was that the earliest evidence of complaints of or treatment for either of these disabilities occurred in the mid-2000s.  

Having reviewed the February 2011 VA clinician's negative nexus opinion, provided as an August 2012 addendum to this examination report, the Board finds that it is inadequate for VA adjudication purposes.  It is well-settled that the absence of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no other medical opinion evidence of record addressing the contended causal relationship between the Veteran's current bilateral elbow disability, his left knee disability, and active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his bilateral elbow disability and his left knee disability.

With respect to the Veteran's service connection claim for obstructive sleep apnea, the record evidence indicates that he has been diagnosed as having and treated for this disability by his VA treating clinicians in recent years.  To date, however, the AOJ has not scheduled the Veteran for appropriate VA examination to determine the nature and etiology of his currently diagnosed obstructive sleep apnea.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also notes in this regard that, in the currently appealed rating decision issued in September 2009, the AOJ denied the Veteran's service connection claim for obstructive sleep apnea on the basis that there was no medical nexus opinion linking this disability to active service.  This was error since the AOJ had not attempted to comply with VA's duty to assist by scheduling the Veteran for appropriate VA examination to determine whether, in fact, his currently diagnosed obstructive sleep apnea is related to active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.

With respect to the Veteran's higher initial rating for bilateral hearing loss, the Board notes that his most recent VA examination for this disability occurred in January 2013.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (finding mere passage of time insufficient to require new examination).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in January 2013, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a bilateral elbow disability, a left knee disability, sleep apnea, or for his service-connected bilateral hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral elbow disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral elbow disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sleep apnea, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  Schedule him for appropriate examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  A complete rationale must be provided for any opinions expressed.


6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


